ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_04_FR.txt. 138

OPINION INDIVIDUELLE DE M. LACHS
[Traduction]

Tout en souscrivant à la décision de la Cour, je crois de mon devoir de
faire état de certaines considérations touchant les circonstances dans
lesquelles elle a dû être adoptée. Pour obscures qu’aient pu être les
circonstances, l’on peut néanmoins en dégager certaines incidences juri-
diques.

Si les événements avaient normalement suivi leur cours, la demande
présentée à la Cour dans l’affaire introduite sur la base de la convention
de Montréal aurait obligé la Cour à déterminer s’il existait de réels motifs
d’accorder des mesures conservatoires. La requête introductive d’ins-
tance et la demande de la Libye, toutefois, ont été soumises à la Cour alors
que la catastrophe de Lockerbie ainsi que le problème plus large du terro-
risme international, qui doit être condamné sous toutes ses manifesta-
tions, étaient déjà à l’ordre du jour du Conseil de sécurité, lequel avait
rassemblé ces deux questions dans le contexte de la résolution 731 (1992).
Le Conseil, pénétrant dans le domaine couvert par le chapire VII de la
Charte, a adopté au sujet de certaines questions liées à la catastrophe de
Lockerbie des décisions ayant force obligatoire. Les problèmes de compé-
tence et d’application du principe sub judice ont ainsi revêtu une plus
grande importance que jamais.

Bien que la Cour soit appelée à appliquer le droit international en tant
que droit universel, aussi bien à l’intérieur qu’en dehors du cadre de
l'Organisation des Nations Unies, elle est tenue de respecter, en tant
qu’élément faisant partie intégrante de ce droit, les décisions obligatoires
du Conseil de sécurité. En l’occurrence, cela soulève évidemment des
problèmes de compétence concurrente entre la Cour et un autre des
organes principaux de l'Organisation des Nations Unies.

Les rédacteurs de la Charte, en créant plusieurs organes principaux,
n’ont pas établi de séparation complète des pouvoirs, et rien ne permet de
supposer que telle ait été leur intention. Bien que chacun de ces organes
fasse l’objet d’un ou de plusieurs chapitres de la Charte, les fonctions de
deux d’entre eux, à savoir l’Assemblée générale et le Conseil de sécurité,
affectent aussi des chapitres autres que ceux qui leur sont consacrés en
propre. Même la Cour internationale de Justice fait l’objet, en dehors de
son propre chapitre, d’un certain nombre de mentions qui tendent à
confirmer son rôle de gardienne générale de la légalité à l’intérieur du
système. En fait, la Cour est la gardienne de la légalité pour la commu-
nauté internationale dans son ensemble, tant à l’intérieur qu’en dehors du
cadre de l'Organisation des Nations Unies. L’on peut donc légitimement
supposer que l'intention des fondateurs n’était pas d’encourager ces
organes à exercer leurs fonctions parallèlement comme avec des œillères,
mais plutôt d’avoir entre eux une interaction fructueuse.

28
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. LACHS) 139

Aux termes de la Charte, deux des organes principaux de l’Organisa-
tion des Nations Unies, à savoir le Conseil de sécurité et la Cour interna-
tionale de Justice, ont expressément parmi leurs pouvoirs celui de rendre
des décisions obligatoires. Il est indubitable que la mission de la Cour est
« d’assurer l’intégrité du droit international...» (C.J. Recueil 1949, p. 35).
Elle en est la principale gardienne. Or, il est apparu que la ligne de démar-
cation entre les différends politiques et juridiques s’est estompée, le droit
devenant de plus en plus fréquemment un élément indissociable des
litiges internationaux. La Cour, qui, pour des raisons que nul n’ignore, a si
fréquemment été laissée de côté dans le passé, est ainsi appelée à jouer un
rôle toujours plus grand. Il importe par conséquent, dans le contexte des
buts et des principes des Nations Unies, que les deux organes principaux
spécifiquement habilités à prendre des décisions obligatoires agissent
dans l’harmonie — bien que pas, évidemment, de concert — et que
chacun d’entre eux s’acquitte de ses fonctions concernant une situation ou
un différend dont divers aspects figurent à l’ordre du jour de chacun
d’entre eux sans porter préjudice à l’exercice des pouvoirs de l’autre. Dans
la présente affaire, la Cour a été confrontée à une situation nouvelle qui ne
lui permettait pas de pousser l’analyse plus avant ou d’indiquer des
mesures conservatoires utiles. L’ordonnance rendue ne doit donc pas être
considérée comme une abdication des pouvoirs de la Cour; elle constitue
plutôt le reflet du système à l’intérieur duquel la Cour est appelée à rendre
la justice.

Que les sanctions ordonnées par la résolution 748 (1992) doivent ou non
être appliquées en définitive, il faut espérer, en tout état de cause, que les
deux organes principaux intéressés pourront opérer en tenant dûment
compte de leur rôle réciproque dans la sauvegarde du règne du droit.

(Signé) Manfred LACHS.

29
